Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: ‘3302’ ; ‘3303’. See for example, Figs. 11A, 11B and 11F.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foran 2014/0033642.    As for claim 1, Foran discloses, Figs. 1-5 for example, a contamment system for separating a containment area from an external environment, the containment system comprising:
	a lower assembly 123;
	an upper assembly 124 slideably attached to the lower assembly,
	wherein the contamment system is movable between:
	a locked configuration where the upper assembly and the lower assembly are constrained from movement relative to one another in a vertical direction: and
an unlocked configuration where the upper assembly and the lower assembly are movable relative to one another m the vertical direction to adjust a height of the containment system, and wherein:
the contamment system seals the containment area, (as by 127 and/or 128), from the external environment regardless of whether the contamment system is in the unlocked configuration or in the locked configuration.
Claims 2, 11 and 12. An adjustment mechanism 112/126 moves the contamment system between the unlocked configuration and the locked configuration, wherein the adjustment mechanism is located on an interior side of the containment system such that the adjustment mechanism is in the containment area and unexposed to the external environment. Foran does have the adjustment mechanism on the “interior side” but Foran serves to read upon language of claim 2 as claim 2 merely sets forth a lower and upper wall assembly.
Claims 3 and 13. A sealing member 107/125/127 extends between the upper assembly and the lower assembly to seal the contamment area from the external environment, wherein the sealing member extends perpendicular to an exterior face of the contamment system, wherein the exterior face is in the external environment.
Claims 4 and 14. The sealing member comprises at least one of polycarbonate, plastic, composite, rubber, or a polymer, (para [0107] and [0014]).
Claims 5 and 7. The lower assembly and the upper assembly together form an assembly panel, wherein the containment system includes a plurality of assembly panels, and where the plurality of assembly panels includes a wall assembly, a comer assembly, a window assembly, or a door assembly, (para [0005], Fig. 1).
8. The plurality of adjustable height assembly panels includes at least one door assembly comprising a door, (Fig. 1), and at least one window assembly comprising a window, (lines 8-11 of para [0005]).
9. The plurality of adjustable height assembly panels includes at least one wall assembly and at least one door assembly comprising a door, (Fig. 1).
10. The plurality of adjustable height assembly panels includes at least one corner assembly 103 that positions two other panels of the plurality of adjustable height assembly panels at a desired angle relative to one another.
As for claim 16, Foran also discloses a method of assembling a containment system for separating a containment area from an external environment, the method comprising:
	providing at least one adjustable height panel assembly, (Fig. 1), the at least one adjustable height assembly panel comprising a lower assembly 123 and an upper assembly 124 slideably attached to the lower assembly;
	raising the upper assembly of the at least one adjustable height panel assembly relative to the lower assembly of the at least one at least one adjustable height panel assembly such that an upper edge of the upper assembly is adjacent to a ceiling, (para [0007], [0013] and lines 22-27 of para [0014]): and
	engaging at least one adjustment mechanism to lock the upper assembly and the lower assembly relative to one another (lines 25-27 of para [0014]),
	wherein the containment system seals the containment area from the external environment while the upper assembly is beings raised relative to the lower assembly; and
	wherein the containment system also seals the containment area from the external environment when the upper assembly and the lower assembly are locked relative to one another.
Claim 17. The at least one adjustable height panel assembly comprises a plurality of adjustable height assembly panels, and the method further comprises attaching the plurality of adjustable height assembly panels to one another in a side-by-side configuration to form a continuous wall that serves as a barrier between the contamment area and the external environment, (Fig. 1).
Claim 18. The plurality of adjustable height assembly panels includes at least one wall assembly and at least one door assembly comprising a door, (Fig. 1).
Claim 19. The plurality of adjustable height assembly panels includes at least one corner assembly 103 and the method further comprises positioning the at least one corner assembly between two other panels of the plurality of adjustable height assembly panels at a desired angle relative to one another.
Claim 20. Foran discloses adjusting a bottom cover 130 of the at least one adjustable height panel assembly to conform to a ground surface, (lines 9-X of para [0017]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,329,760.   Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 are generic to all that is recited within claims 1-21 of U.S. Patent No. 10,329,760. In other words, claims 1-21 of U.S. Patent No. 10,329,760 fully encompass the subject matter of claims 1-15 and therefore anticipate claims 1-15. Since claims 1-15 are anticipated by claims 1-21 of the patent, they are not patentably distinct from claims 1-21 of U.S. Patent No. 10,329,760. Thus, the invention of claims 1-21 of the patent is in effect a “species” of the “generic” invention of claims 1-15. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-15 are fully anticipated, (fully encompassed), by claims 1-21 of the patent, claims 1-15 are not patentably distinct from claims 1-21 of U.S. Patent No. 10,329,760, regardless of any additional subject matter present in claims 1-21.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,774,527.   Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 are generic to all that is recited within claims 1-20 of U.S. Patent No. 10,774,527. In other words, claims 1-20 of U.S. Patent No. 10,774,527 fully encompass the subject matter of claims 1-15 and therefore anticipate claims 1-15. Since claims 1-15 are anticipated by claims 1-20 of the patent, they are not patentably distinct from claims 1-20 of U.S. Patent No. 10,774,527. Thus, the invention of claims 1-20 of the patent is in effect a “species” of the “generic” invention of claims 1-15. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-15 are fully anticipated, (fully encompassed), by claims 1-20 of the patent, claims 1-15 are not patentably distinct from claims 1-20 of U.S. Patent No. 10,774,527, regardless of any additional subject matter present in claims 1-20.

Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,329,760. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 16-20 recite and obvious method of manipulating the containment system defined by claims 1-21 of U.S. Patent No. 10,329,760 including “adjusting the bottom cover”, connecting adjustable height panel assemblies and positioning panels of the adjustable height panel assemblies at an angle to one another. 

Claims 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,774,527. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 16-19 recite and obvious method of manipulating the containment system defined by claims 1-20 of U.S. Patent No. 10,774,527 including connecting adjustable height panel assemblies and positioning panels of the adjustable height panel assemblies at an angle to one another.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                    /MICHAEL SAFAVI/                                                                    Primary Examiner, Art Unit 3631                                                                                                                                    














MS
July 28, 2022